


EXHIBIT 10.12

 

EXCLUSIVE LICENSE AGREEMENT

 

This Exclusive License Agreement (the “Agreement”) is entered into as of
November 26, 2002 (the “Effective Date”) by and between Matrix Technologies
Corporation, d/b/a Apogent Discoveries, a Delaware corporation, having a
principal place of business at 22 Friars Drive, Hudson, New Hampshire,
03051(“APOGENT”), and EXACT Sciences Corporation, a Delaware corporation having
a principal place of business at 63 Great Road, Maynard, Massachusetts
01754(“EXACT”).

 

In consideration of the mutual promises and conditions contained in this
Agreement, APOGENT and EXACT agree as follows:

 

ARTICLE 1 - DEFINITIONS

 

1.1           “Affiliate” shall mean any company, corporation or other business
entity that is controlled by, controlling, or under common control with the
subject company, corporation or other business. For this purpose “control” means
direct or indirect beneficial ownership of at least fifty percent (50%) interest
in the voting stock (or the equivalent) of the company, corporation or other
business or having the right to direct, appoint or remove a majority of members
of its board of directors (or their equivalents) or having the power to control
the general management of the company, corporation or other business, by law or
contract.

 

1.2           “APOGENT Technology” shall mean APOGENT’s proprietary acrydite
chemistry technology described and claimed in the Licensed Patents. APOGENT
Technology expressly includes the Licensed Patents, Licensed Products, and the
Licensed Process.

 

1.3           “EXACT Inventions” shall mean (a) all inventions, and all
modifications, enhancements, changes, or improvements to APOGENT Technology that
are conceived or reduced to practice solely by EXACT in the course of performing
under this Agreement.

 

1.4           “EXACT Net Revenues” shall mean [CONFIDENTIAL TREATMENT
REQUESTED]/*/other than revenues received by EXACT from a Sublicensee, from
[CONFIDENTIAL TREATMENT REQUESTED]/*/

 

1.5           “Exclusive Field” shall mean [CONFIDENTIAL TREATMENT REQUESTED]/*/

 

1.6           “Non-Exclusive Field” shall mean any field, other than the
Exclusive Field, in which [CONFIDENTIAL TREATMENT REQUESTED]/*/ is employed.

 

1.7           [CONFIDENTIAL TREATMENT REQUESTED]/*/ shall mean EXACT’s
proprietary[CONFIDENTIAL TREATMENT REQUESTED]/*/ as disclosed in the U.S.
patents and applications identified in Exhibit 1, all extensions thereof, and
all reissue, reexamination, continuation, continuation-in-part, divisional, and
foreign patents relating thereto.

 

1

--------------------------------------------------------------------------------


 

1.8           “Licensed Patents” shall mean, individually and collectively,
(i) the U.S. patent(s) identified on Exhibit 2, attached hereto, and any
reissues, reexaminations, and extensions thereof, and all foreign patents or
applications corresponding to any of the foregoing; (ii) the U.S. patent
applications identified on Exhibit 2, and all foreign patents or applications
corresponding thereto; (iii) all non-provisional, continuation, continuation-in
part, divisional and foreign applications that claim the priority, either
directly or indirectly, to any Licensed Patents described in subsection (i) or
(ii)above; and (iv) all United States and foreign patents issued on the Licensed
Patents described in subsection (ii) or (iii) above, and all reissues,
reexaminations and extensions thereof.

 

1.9           “Licensed Process” shall mean a process that, but for this license
Agreement, would infringe a valid and enforceable claim in the Licensed Patents.

 

1.10         “Licensed Product” shall mean any product that is manufactured in
reliance on the Licensed Process and that, but for this license Agreement, would
infringe a valid and enforceable claim in the Licensed Patents.

 

1.11         “Party” or “Parties” shall mean APOGENT and/or EXACT, as the
context requires.

 

1.12         “Result” means a test result per single patient derived from the
use of a Licensed Product or the application of a Licensed Process. In
determining the number of “Results” that are comprised in a kit that includes
one or more Licensed Products or is to be used as part of a Licensed Process,
the Results for purposes of this Agreement shall be that number of results or
patient applications specified in the product labeling or inserts for such kit.

 

1.13         “Sublicensee” shall mean any entity to which EXACT has granted a
sublicense of some or all of the rights conveyed to EXACT under this Agreement.

 

1.14         “Sublicensee Net Revenues” shall [CONFIDENTIAL TREATMENT
REQUESTED]/*/

 

ARTICLE 2 - GRANT OF LICENSES; OWNERSHIP

 

2.1           EXCLUSIVE LICENSE GRANT. Subject to the terms and conditions of
this Agreement, APOGENT grants to EXACT an exclusive, worldwide, royalty-bearing
license under the Licensed Patents in the Exclusive Field, for use, to make,
have made, use, offer to sell, sell and import Licensed Products and Licensed
Processes. This license granted hereunder shall be exclusive, even as to
APOGENT, within the Exclusive Field during the Term of this Agreement and shall
include the right to sublicense as herein provided. This exclusive license may
be converted to a non-exclusive license in accordance with Section 9.1 hereof.

 

2.2           NON-EXCLUSIVE LICENSE GRANT. Subject to the terms and conditions
of this Agreement, APOGENT grants to EXACT a non-exclusive, worldwide,
royalty-bearing license under the Licensed Patents in the Non-Exclusive Field,
with the

 

2

--------------------------------------------------------------------------------


 

right to sublicense as herein provided to make, have made, use, offer to sell,
sell and import Licensed Products or Licensed Processes..

 

2.3           SUBLICENSING. EXACT shall have the right to sublicense the rights
granted in Paragraph 2.1 and Paragraph 2.2 above solely for use with EXACT’s
[CONFIDENTIAL TREATMENT REQUESTED]/*/ to a Sublicensee, provided however, that
no such sublicense shall be effective until the Sublicensee executes a written
agreement with respect to which APOGENT is a named third-party beneficiary
whereby the Sublicensee is bound, with respect to the license of the Licensed
Process and the manufacture and sale of the Licensed Products, to terms that do
not materially differ from the terms of this Agreement.

 

2.4           OWNERSHIP.

 

2.4.1        EXACT OWNERSHIP. The Parties hereby acknowledge and agree that
EXACT shall own and retain all right, title and interest in and to all EXACT
Inventions.

 

2.4.2        PRE-EXISTING TECHNOLOGY. All technology and intellectual property
rights owned by a Party as of the Effective Date shall remain the property of
such Party. Without limiting the foregoing, APOGENT shall be the sole owner of
the APOGENT Technology, subject to the license granted hereby and such other
licenses as APOGENT may, in its discretion, grant from time to time, and EXACT
shall be the sole owner of the [CONFIDENTIAL TREATMENT REQUESTED]/*/ subject to
the such licenses as EXACT may, in its discretion, grant from time to time.
Neither party shall reverse engineer, copy or use the technology or inventions
of the other party except as expressly contemplated by and permitted under this
Agreement.

 

2.4.3        NO IMPLIED LICENSES. Nothing in this Agreement shall be construed
as granting any Party any right or license under any intellectual property
rights, trademarks, or service marks of any other Party by implication, estoppel
or otherwise, except as expressly provided otherwise in this Agreement.

 

ARTICLE 3 - ROYALTIES

 

3.1           ROYALTIES. During the Term, EXACT shall pay APOGENT royalties on
the sale of the Licensed Process or a Licensed Product on a quarterly basis as
follows:

 

3.1.1        [CONFIDENTIAL TREATMENT REQUESTED]/*/ of EXACT Net Revenues
received by EXACT during the applicable quarter, however, such royalty shall
never be less than [CONFIDENTIAL TREATMENT REQUESTED]/*/

 

3.1.2        [CONFIDENTIAL TREATMENT REQUESTED]/*/ of each Sublicensee Net
Revenues, with respect to which royalties are payable to, and received by EXACT
during the applicable quarter, however, such royalty shall never be less than
[CONFIDENTIAL TREATMENT REQUESTED]/*/.

 

3

--------------------------------------------------------------------------------


 

EXACT shall pay royalties due with respect to each calendar quarter hereunder
within [CONFIDENTIAL TREATMENT REQUESTED]/*/

 

3.2           [CONFIDENTIAL TREATMENT REQUESTED]/*/ EXACT shall not be required
to[CONFIDENTIAL TREATMENT REQUESTED]/*/. EXACT shall have primary obligation to
[CONFIDENTIAL TREATMENT REQUESTED]/*/ however, APOGENT shall have the right to
[CONFIDENTIAL TREATMENT REQUESTED]/*/. APOGENT’s right to [CONFIDENTIAL
TREATMENT REQUESTED]/*/ under this Section 3.2shall only apply in instances
where [CONFIDENTIAL TREATMENT REQUESTED]/*/.

 

ARTICLE 4 - ROYALTY REPORTS; RECORDS

 

4.1           ROYALTY REPORTS. Within [CONFIDENTIAL TREATMENT REQUESTED]/*/
during the Term, EXACT shall deliver to APOGENT the royalty payment due pursuant
to Section 3.1 hereof and a corresponding royalty report relating to the
preceding calendar quarter. Each report shall include the following:

 

(a) Deductions applicable to determining Net Revenues and Sublicensee Net
Revenues during the relevant calendar quarter; and

 

(b) Total royalties due to APOGENT for the calendar quarter.

 

With each report, EXACT shall pay to APOGENT the royalties due and payable for
such calendar quarter.

 

4.2           RECORD KEEPING.

 

4.2.1        BOOKS AND RECORDS. EXACT shall keep true books of account in
accordance with EXACT’s own document retention policies relating to Net
Revenues, Sublicensee Net Revenues and Licensed Product use manufacture and sale
by EXACT and each Sublicensee. Such books and records shall be in accordance
with generally accepted accounting principles consistently applied. EXACT shall
keep such records at its principal place of business.

 

4.2.2        INSPECTIONS. Upon ten (10) business days’ prior written notice to
EXACT, APOGENT may, at APOGENT’s own expense, have EXACT’s books and records
inspected by a certified public accountant selected by APOGENT and reasonably
acceptable to EXACT. Such inspections shall be during regular business hours and
shall not be made more than once each calendar year, except in the case of
misreported royalties, Net Revenues or Sublicensee Net Revenues.In conducting
inspections under this paragraph 4.2.2, APOGENT’s accountant may have access to
only those records which are reasonably relevant to calculating royalties owed
to APOGENT under Article 3. APOGENT shall bear the cost of any inspection under
this Article 4.2.2, unless the inspection shows an underreporting or
underpayment by any entity in excess of five percent

 

4

--------------------------------------------------------------------------------


 

(5%) for any twelve month period, in which case EXACT shall pay the cost of the
inspection as well as any additional sum due to APOGENT.

 

4.3           FORM OF PAYMENTS. EXACT shall make all payments due under this
Agreement by check or wire transfer in United States funds.

 

4.4           CURRENCY CONVERSION. If any currency conversion is required in
connection with any payment to APOGENT under this Agreement (for example, with
respect to Sublicensee Net Revenues), the conversion will be made at the buying
rate for the transfer of such other currency as quoted by THE WALL STREET
JOURNAL, Eastern Edition, on the last business day of each calendar quarter in
which such payments are accrued.

 

4.5           INTEREST. Any payment due to APOGENT under this Agreement that is
not made when due will accrue interest beginning on the first day following the
due date. The interest shall be compounded at the rate of one and one-half
percent (1 1/2%) per month, compounded monthly until such overdue payment is
received by APOGENT.

 

ARTICLE 5 - CONFIDENTIALITY

 

5.1           CONFIDENTIAL INFORMATION. During the Term, the Parties may
exchange information from time to time that they consider to be confidential.
“Confidential Information” hereunder shall, subject to Article 5.3, mean the
substance of this Agreement and any information or materials that are disclosed
by one Party (the “Discloser”) to another Party (the “Recipient”) whether
orally, visually, or in tangible form, and all copies thereof. Tangible
materials that disclose or embody Confidential Information shall be marked by
Discloser as “Confidential,” “Proprietary” or the substantial equivalent
thereof. Confidential Information that is disclosed orally or visually shall be
identified by Discloser as confidential at the time of disclosure and reduced to
a written summary by Discloser, which shall mark such summary as “Confidential,”
“Proprietary” or the substantial equivalent thereof, and deliver it to Recipient
by the end of the month following the month in which disclosure occurs. Such
information shall be treated as Confidential Information pending receipt of such
summary.

 

5.2           TREATMENT OF CONFIDENTIAL INFORMATION. The Recipient of
Confidential Information shall employ all reasonable efforts to maintain the
secrecy and confidentiality of such Confidential Information, such efforts to be
no less than the degree of care employed by the Recipient to preserve and
safeguard its own Confidential Information. The information shall not be
disclosed or revealed to anyone except employees of the Recipient who have a
need to know the information and who have entered into a secrecy agreement with
the Recipient under which such employees are required to maintain confidential
the proprietary information of the Recipient and such employees shall be advised
by the Recipient of the confidential nature of the Confidential Information and
that the Confidential Information shall be treated accordingly. Each Sublicensee
shall be bound, as a Recipient, not to disclose the Confidential Information of
APOGENT, whether such Confidential Information is provided by APOGENT or by
EXACT;

 

5

--------------------------------------------------------------------------------


 

and both the Sublicensee and EXACT shall be jointly and severally liable for any
breach of such obligation by the Sublicensee.

 

5.3           EXCEPTIONS. The Recipient’s obligations under this Article 5 shall
not extend to any part of the information that:

 

(i)            can be demonstrated to have been in the public domain or publicly
known prior to the date of the disclosure; or

 

(ii)           can be demonstrated from written records to have been in the
Recipient’s possession or readily available to the Recipient from another source
not under obligation of secrecy to the Discloser prior to the disclosure; or

 

(iii)          becomes part of the public domain or publicly known other than as
a result of any unauthorized act by the Recipient; or

 

(iv)          is demonstrated from contemporaneous written records to have been
developed by or for the Recipient without reference to confidential information
disclosed by the Discloser; or

 

(v)           is required to be disclosed by law, government regulation or court
order.

 

However, the exception set forth in Section 5.3(v) shall only apply if, prior to
making any legally required disclosure of the Discloser’s Confidential
Information, the Recipient notifies the Discloser and affords the Discloser a
reasonable opportunity to defend against or limit such required disclosure.

 

5.4           INJUNCTION. In view of the difficulties of placing a monetary
value on the Confidential Information, the Discloser shall be entitled to a
preliminary and final injunction without the necessity of posting any bond or
undertaking in connection therewith to prevent further breach of this Article 5
or further unauthorized use of its Confidential Information. This remedy is
separate from any other remedy the Discloser may have.

 

5.5           TREATMENT UPON TERMINATION OF THE AGREEMENT. Upon the expiration
or termination, for any reason, of this Agreement, or upon the demand of the
Discloser at any time, Recipient shall return promptly to Discloser or destroy,
at Discloser’s option, all tangible materials that disclose or embody
Confidential Information of the Discloser.

 

ARTICLE 6 - REPRESENTATIONS AND WARRANTIES

 

6.1           APOGENT REPRESENTATIONS AND WARRANTIES. APOGENT hereby represents
and warrants to EXACT that:

 

6.1.1        APOGENT is a corporation duly organized and validly existing under
the name “Matrix Technologies Corporation” in the State of Delaware, and has all
requisite power and authority to execute, deliver and perform its

 

6

--------------------------------------------------------------------------------


 

obligations under this Agreement and to consummate the transactions contemplated
hereby;

 

6.1.2       This Agreement does not contravene or constitute a default under or
violation of any provision of applicable law binding upon APOGENT or any
agreement, commitment, instrument or other arrangement to which APOGENT is a
party;

 

6.1.3       To the knowledge of APOGENT, all necessary consents, approvals and
authorizations of all governmental authorities and other persons required to be
obtained in connection with entry into this Agreement have been obtained;

 

6.1.4       APOGENT is in possession of and has conveyed in this Agreement all
rights necessary for EXACT to practice and obtain the full benefit of the
licenses granted to EXACT hereunder;

 

6.1.5       To the knowledge of APOGENT, the use contemplated by this Agreement
of the Licensed Process licensed hereby neither infringes nor violates any
patent, copyright, trade secret, trademark or other proprietary right of any
third party; and

 

6.1.6       To the knowledge of APOGENT, there is no reason that the Licensed
Patents are invalid or unenforceable

 

6.2           EXACT REPRESENTATIONS AND WARRANTIES. EXACT hereby represents and
warrants to APOGENT that:

 

6.2.1       EXACT is a corporation duly organized and validly existing under the
laws of the State of Delaware and has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby; and

 

6.2.2       This Agreement does not contravene or constitute a default or
violation of any provision of applicable law binding upon EXACT or any
agreement, commitment or instrument to which EXACT is a party.

 

ARTICLE 7 - INDEMNIFICATION

 

7.1           INDEMNITY BY APOGENT. APOGENT shall indemnify, hold harmless and
defend EXACT from and against any and all liability, damage, loss, cost or
expense (including reasonable attorney’s fees) incurred by or imposed upon EXACT
in connection with any claims, suits, actions, demands, proceedings, causes of
action or judgments resulting from or arising out of [CONFIDENTIAL TREATMENT
REQUESTED]/*/. EXACT shall promptly notify APOGENT of any such claim(s) of which
EXACT is aware. APOGENT [CONFIDENTIAL TREATMENT REQUESTED]/*/ shall
[CONFIDENTIAL TREATMENT REQUESTED]/*/ provided, however, that EXACT shall have
the right to [CONFIDENTIAL TREATMENT REQUESTED]/*/. In addition, EXACT shall
have the right to [CONFIDENTIAL TREATMENT REQUESTED]/*/. EXACT agrees to provide
APOGENT with [CONFIDENTIAL TREATMENT

 

7

--------------------------------------------------------------------------------


 

REQUESTED]/*/. In the event a third-party asserts a claim for which EXACT may
seek indemnification under this Section 7.1, APOGENT shall have the right to
[CONFIDENTIAL TREATMENT REQUESTED]/*/. Further, APOGENT shall have no obligation
to [CONFIDENTIAL TREATMENT REQUESTED]/*/. The obligation of APOGENT to
[CONFIDENTIAL TREATMENT REQUESTED]/*/.

 

7.2           INDEMNITY BY EXACT. EXACT shall indemnify, hold harmless and
defend APOGENT from and against any and all liability, damage, loss, cost or
expense (including reasonable attorney’s fees) incurred by or imposed upon
APOGENT in connection with any claims, suits, actions, demands, proceedings,
causes of action or judgments resulting from or arising out of [CONFIDENTIAL
TREATMENT REQUESTED]/*/. APOGENT shall promptly notify EXACT of any such
claim(s) of which APOGENT is aware. EXACT [CONFIDENTIAL TREATMENT REQUESTED]/*/
shall [CONFIDENTIAL TREATMENT REQUESTED]/*/ provided, however, that APOGENT
shall have the right to [CONFIDENTIAL TREATMENT REQUESTED]/*/. APOGENT agrees to
provide EXACT with [CONFIDENTIAL TREATMENT REQUESTED]/*/.

 

ARTICLE 8 - DISCLAIMER OF WARRANTIES

 

8.1           NO OTHER WARRANTIES. EXCEPT AS EXPRESSLY PROVIDED HEREIN, NEITHER
PARTY MAKES ANY WARRANTIES WITH RESPECT TO THE LICENSED PRODUCTS AND DISCLAIMS
ALL OTHER WARRANTIES AND CONDITIONS, EXPRESS OR IMPLIED, INCLUDING THOSE OF
MERCHANTABILITY, AND FITNESS FOR A PARTICULAR PURPOSE, OR ARISING FROM A COURSE
OF DEALING, USAGE OR TRADE PRACTICE, TO THE EXTENT PERMITTED BY APPLICABLE LAW.

 

8.2           LIMITATION OF LIABILITY. EXCEPT AS EXPRESSLY PROVIDED HEREIN,
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY WITH RESPECT TO MATTERS ARISING
UNDER OR CONTEMPLATED BY THIS AGREEMENT FOR ANY INDIRECT, SPECIAL,
CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR INCIDENTAL DAMAGES OF WHATEVER KIND AND
HOWEVER CAUSED (INCLUDING WITHOUT LIMITATION, DAMAGES FOR INTERRUPTION OF
BUSINESS, PROCUREMENT OF SUBSTITUTE GOODS, LOSS OF PROFITS, OR THE LIKE)
REGARDLESS OF THE FORM OF ACTION WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), STRICT PRODUCT LIABILITY OR ANY OTHER LEGAL OR EQUITABLE THEORY
EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

ARTICLE 9 - TECHNOLOGY EXCLUSIVITY

 

9.1           USE AND SUBLICENSING IN CONNECTION WITH [CONFIDENTIAL TREATMENT
REQUESTED]/*/ Commencing on the date on which any Result is first obtained for
cash consideration and continuing throughout the Term , EXACT shall not

 

8

--------------------------------------------------------------------------------


 

[CONFIDENTIAL TREATMENT REQUESTED]/*/ without relying on the Licensed Process.
However, if EXACT [CONFIDENTIAL TREATMENT REQUESTED]/*/ then the exclusive
license granted pursuant to Section 2.1 shall be converted to a non-exclusive
license. Similarly, commencing on the date on which any Result is first obtained
for cash consideration and continuing throughout the Term, EXACT shall not
[CONFIDENTIAL TREATMENT REQUESTED]/*/ without also requiring such third-party to
become a Sublicensee hereunder and license the Licensed Process on terms that do
not materially differ from the terms of this Agreement.

 

ARTICLE 10 - TERM AND TERMINATION

 

10.1         TERM. This Agreement shall commence on the Effective Date and shall
remain effective for a period of [CONFIDENTIAL TREATMENT REQUESTED]/*/ unless
earlier terminated as provided by this Agreement (the “Term”). This Agreement
shall automatically be renewed for two successive periods of five years each
(such renewal period also part of the “Term”), unless at least six months prior
to the expiration of the then current Term or renewal Term, EXACT notifies
APOGENT in writing of its desire to terminate this Agreement at the end of the
then current Term or renewal Term. Thereafter, this Agreement shall
automatically be renewed for a successive periods of one year each (each such
renewal period also part of the “Term”), unless at least six months prior to the
expiration of the then current renewal Term, one party notifies the other in
writing of its desire to terminate this Agreement at the end of the then current
Term.

 

10.2         TERMINATION FOR BREACH. Either Party may terminate this Agreement
if the other Party materially breaches its obligations hereunder, and such
breach is not cured within sixty (60) days after written noticed thereof to such
other Party.

 

10.3         EFFECT OF TERMINATION. Upon early termination of this Agreement for
any reason, EXACT shall notify each Sublicensee of the termination and APOGENT
shall have the right, upon the Sublicensee’s delivery to APOGENT no later than
thirty days after the termination date of a written request for continuation of
the Sublicensee’s sublicense. Upon receipt of such request and receipt of proof
from the Sublicensee, if reasonably requested by APOGENT, of the Sublicensee’s
ability to pay APOGENT royalties when due, Apogent will continue the
Sublicensee’s sublicense for the period equal to the shorter of the unexpired
term of this Agreement or the unexpired term of the Sublicensee’s sublicense
from EXACT on condition that such Sublicensee remains in compliance with the
terms and conditions of its sublicense agreement, and continues its payment
obligations directly to APOGENT.

 

10.4         SURVIVAL. The following Articles shall survive the termination of
this Agreement for any reason: Articles 1, 2.4, 5-8, 10.3, 10.4, 11 and 12.

 

ARTICLE 11 - DISPUTE RESOLUTION

 

11.1         DISPUTE RESOLUTION. If a dispute arises between the Parties
relating to (i) the interpretation or performance of the Agreement; or (ii) the
grounds for the

 

9

--------------------------------------------------------------------------------


 

termination of the Agreement, the Parties agree to convene a Dispute Resolution
Committee (the “Committee”), consisting of two EXACT representatives with
decision-making authority and two APOGENT representatives with decision-making
authority to attempt in good faith to negotiate a resolution of the dispute
prior to pursuing other available remedies. Either Party may request the
convening of a Committee by written notice to the other Party. A Committee shall
convene for an initial meeting within forty-five (45) days of such written
notice. If the Parties have not succeeded in negotiating a resolution of the
dispute, within thirty (30) days after the initial meeting of the Committee, the
dispute shall be submitted for binding arbitration under the then current
Commercial Rules of the American Arbitration Association (“AAA”).

 

11.2         Any arbitration under this Article 11 shall be held in Boston,
Massachusetts. The Parties shall select three (3) arbitrators from a list of
seven (7) arbitrators provided by the AAA. The Parties shall bear the costs of
the arbitration equally unless the arbitrators, pursuant to their right, but not
their obligation, require the non-prevailing Party to bear all or any unequal
portion of the prevailing Party’s costs. The arbitrators shall make decisions in
accordance with applicable Federal and Massachusetts law and the factual
evidence presented. The decision of the arbitrators shall be final and may be
sued on or enforced by the Party in whose favor it runs in any court of
competent jurisdiction at the option of the successful Party. The arbitrators
will be instructed to prepare and deliver a written, reasoned opinion conferring
their decision. The rights and obligations of the Parties to arbitrate any
dispute relating to the interpretation or performance of this Agreement or the
grounds for the termination thereof shall survive the expiration or termination
of this Agreement for any reason. Nothing in this Agreement prevents either
Party from seeking equitable relief at any time to prevent irreparable harm or
for specific enforcement of the terms of this Agreement, except that no
equitable relief shall be sought to prevent or avoid arbitration under the terms
of this Agreement.

 

ARTICLE 12 - MISCELLANEOUS

 

12.1         NOTICES TO APOGENT. Unless otherwise specified in this Agreement,
reports, notices and other communications from EXACT to APOGENT as provided
hereunder must be sent to:

 

Apogent Discoveries

22 Friars Drive

Hudson, New Hampshire 03051

Attention: President

 

WITH A COPY TO:

 

Apogent Technologies Inc.

Office of General Counsel

30 Penhallow Street

Portsmouth, New Hampshire 03801

 

10

--------------------------------------------------------------------------------


 

or other individuals or addresses as APOGENT subsequently furnish by written
notice to EXACT.

 

12.2                          NOTICES TO EXACT. Unless otherwise specified in
this Agreement, reports, notices and other communications from APOGENT to EXACT
as provided hereunder must be sent to:

 

EXACT Sciences Corporation

63 Great Road

Maynard, MA 01754

 

With a copy to:

Thomas C. Meyers

Testa, Hurwitz & Thibeault, LLP

125 High Street

Boston, MA 02110

 

or other individuals or addresses as EXACT subsequently furnish by written
notice to APOGENT.

 

12.3                          INDEPENDENT CONTRACTORS. The Parties agree that,
in the performance of this Agreement, they are and shall be independent
contractors. Nothing herein shall be construed to constitute a partnership or
joint venture between the Parties nor shall any Party be construed as the agent
of any other Party for any purpose whatsoever, and no Party shall bind or
attempt to bind any other Party to any contract or the performance of any
obligation, or represent to any third party that it has any right to enter into
any binding obligation on the other Party’s behalf.

 

12.4                          SEVERABILITY. If any one or more of the provisions
of this Agreement is held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions of this Agreement will
not in any way be affected or impaired thereby.

 

12.5                          NON-ASSIGN ABILITY. Neither this Agreement nor any
part of the Agreement is assignable by either Party without the express written
consent of the other Party, which shall not be unreasonably withheld, delayed or
conditioned. Notwithstanding any of the foregoing, either Party may assign this
Agreement and its rights and obligations hereunder, without the consent of the
other Party, to an acquirer of all or substantially all of such Party’s business
or assets, whether by merger, sale, acquisition or other change of control
transaction. This Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective successors and assigns.

 

12.6                          ENTIRE AGREEMENT. This instrument contains the
entire Agreement between the Parties. No verbal agreement, conversation or
representation between any officers, agents, or employees of the Parties either
before or after the execution of

 

11

--------------------------------------------------------------------------------


 

this Agreement may affect or modify any of the terms or obligations herein
contained.

 

12.7                          MODIFICATIONS IN WRITING. No change, modification,
extension, or waiver of this Agreement, or any of the provisions herein
contained is valid unless made in writing and signed by a duly authorized
representative of each Party.

 

12.8                          GOVERNING LAW. The validity and interpretation of
this Agreement and the legal relations of the Parties to it are governed by the
laws of the Commonwealth of Massachusetts without regard to any choice of law
principal that would dictate the application of the law of another jurisdiction.
The Parties agree that any legal action arising out of or in connection with
this Agreement shall be brought in the federal or state courts of Massachusetts,
and the Parties irrevocably submit for all purposes to the jurisdiction of each
such court.

 

12.9                          CAPTIONS. The captions are provided for
convenience and are not to be used in construing this Agreement.

 

12.10                    COUNTERPARTS. This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which when
taken together shall be deemed but one instrument.

 

12.11                    FORCE MAJEURE. If either Party fails to fulfill its
obligations hereunder (other than an obligation for the payment of money), when
such failure is due to an act of God, or other circumstances beyond its
reasonable control, including but not limited to fire, flood, civil commotion,
riot, war (declared and undeclared), acts of terrorism, revolution, or
embargoes, then said failure shall be excused for the duration of such event and
for such a time thereafter as is reasonable to enable the Parties to resume
performance under this Agreement.

 

IN WITNESS WHEREOF, the Parties hereto have caused this agreement to be executed
in quadruplicate by their duly authorized representatives as of the date first
above written.

 

APOGENT DISCOVERIES

 

EXACT SCIENCES CORPORATION

 

 

 

 

 

 

By:

/s/ R. Laurence Keene

 

By:

/s/ Jeffrey T. Walsh

 

 

 

 

 

Name:

R. Laurence Keene

 

Name:

Jeffrey T. Walsh

Title:

 Executive Vice President - Sales

 

Title:

 Vice President, Business

 

 

 

Development

 

 

 

Date:

November 26, 2002

 

Date:

November 26, 2002

 

12

--------------------------------------------------------------------------------


 

 

EXHIBIT 1

 

[CONFIDENTIAL TREATMENT REQUESTED]/*/ PATENTS

 

United States Patent Application Serial Number [CONFIDENTIAL TREATMENT
REQUESTED]/*/

United States Patent Application Serial Number [CONFIDENTIAL TREATMENT
REQUESTED]/*/

United States Patent No. [CONFIDENTIAL TREATMENT REQUESTED]/*/ United States
Patent Application Serial Number [CONFIDENTIAL TREATMENT REQUESTED]/*/ United
States Patent No [CONFIDENTIAL TREATMENT REQUESTED]/*/ United States Patent
Application Serial Number [CONFIDENTIAL TREATMENT REQUESTED]/*/

United States Patent Application Serial Number [CONFIDENTIAL TREATMENT
REQUESTED]/*/

 

13

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

LICENSED PATENTS

 

UNITED STATES PATENTS:

 

[CONFIDENTIAL TREATMENT REQUESTED]/*/

 

and all divisionals, continuations in part, or foreign counter parts thereto,
and any and all future patents owned or controlled Apogent, under which Company
would require a license to manufacture or use [CONFIDENTIAL TREATMENT
REQUESTED]/*/

 

FOREIGN PATENTS/APPLICATIONS:

[CONFIDENTIAL TREATMENT REQUESTED]/*/

 

14

--------------------------------------------------------------------------------
